     Case 2:18-cv-00803-MWF-JEM Document 31 Filed 02/11/19 Page 1 of 12 Page ID #:97




1      NICOLA T. HANNA
       United States Attorney
2      THOMAS D. COKER
       Assistant United States Attorney
3      Chief, Tax Division
       JOHN D. ELLIS (Cal. Bar No. 322922)
4      Assistant United States Attorney
             Federal Building, Suite 7211
5            300 North Los Angeles Street
             Los Angeles, California 90012
6            Telephone: (213) 894-2740
             Facsimile: (213) 894-0115
7            E-mail: john.ellis3@usdoj.gov
8      Attorneys for Plaintiff
       United States of America
9
10                               UNITED STATES DISTRICT COURT
11                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                                      WESTERN DIVISION
13     UNITED STATES OF AMERICA,                     No. 2:18-cv-00803-MWF(JEMx)
14                  Plaintiff,                       Notice of Motion for Summary Judgment;
                                                     Memorandum of Points and Authorities;
15                         v.                        Declarations of Krista M. Groen and John
                                                     D. Ellis; Proposed Judgment
16     JANE BOYD,
                                                     Hearing Date:     March 11, 2019
17                  Defendant.                       Hearing Time:     10:00 a.m.
                                                     Location:         First Street Courthouse
18                                                                     350 W. First Street
                                                                       Courtroom 5A
19                                                                     Los Angeles, CA 90012
20                                                   Hon. Michael W. Fitzgerald
21
22             PLEASE TAKE NOTICE that on the above-captioned date and time, or as soon
23     thereafter as counsel can be heard, the United States of America (United States) will
24     move for summary judgment pursuant to Federal Rule of Civil Procedure 56(a). The
25     United States requests that the Court enter a judgment decreeing that defendant Jane
26     Boyd (Boyd) is indebted to the United States and personally liable for civil penalties
27     (FBAR penalties), late-payment penalties, and interest assessed for the 2010 calendar
28     year.
     Case 2:18-cv-00803-MWF-JEM Document 31 Filed 02/11/19 Page 2 of 12 Page ID #:98




1            The basis for the United States’ motion is set forth fully in the accompanying
2      memorandum of points and authorities. The United States submits that there is no
3      genuine dispute as to any material fact and that it is entitled to judgment as a matter of
4      law. Counsel for the United States and Boyd conferred, pursuant to Local Rule 7-3, on
5      October 24, 2018. This motion is based upon the attached memorandum of points and
6      authorities, the files and records in this case, and such further evidence and argument as
7      may be presented at the hearing on this matter.
8       Dated: February 11, 2019                  Respectfully submitted,
9                                                 NICOLA T. HANNA
                                                  United States Attorney
10                                                THOMAS D. COKER
                                                  Assistant United States Attorney
11                                                Chief, Tax Division
12
13                                                   /s/ John D. Ellis
                                                  JOHN D. ELLIS
14                                                Assistant United States Attorney
15                                                Attorneys for Plaintiff
                                                  UNITED STATES OF AMERICA
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
     Case 2:18-cv-00803-MWF-JEM Document 31 Filed 02/11/19 Page 3 of 12 Page ID #:99




1                         MEMORANDUM OF POINTS AND AUTHORITIES
2      I.        INTRODUCTION
3                This is a civil collection action brought by the United States under 31 U.S.C. §
4      5321(b)(2)(A). The United States seeks to reduce to judgment $47,279 of FBAR
5      penalties, late-payment penalties in the amount of $1,453, and $453 of interest assessed
6      against Boyd. The FBAR penalties resulted from Boyd’s failure to timely report United
7      Kingdom (U.K.) financial accounts she held during 2010. The Internal Revenue Service
8      (IRS) assessed an FBAR penalty for thirteen of the fourteen foreign accounts held by
9      Boyd. Each penalty was computed based on the highest balance contained in the
10     account during 2010. Because each penalty was timely assessed, below the maximum
11     permitted by law, and consistent with the IRS’s internal guidelines, the Court should
12     reduce the penalties, plus late-payment penalties and interest thereon, to judgment.
13     II.       STATEMENT OF FACTS
14               Boyd is a United States citizen. (Compl., ECF Doc. 1 ¶ 10; Answer, ECF Doc.
15     14, ¶ 10). During 2010, Boyd had a financial interest in, signatory authority over, and/or
16     otherwise controlled the following U.K. financial accounts:
17               Financial              Account    Last 4       High        High         Date of
                 Institution            Type       Digits of    Balance     Balance      High
18
                                                   Account      (GBP)       (USD)        Balance
19                                                 No.
20          1.  NS&I Bonds              Bonds      7712         £21,921     $34,251      7/28/2010
            2.  Invesco Perpetual       Securities 1187         £7,054      $11,022      4/5/2010
21          3.  Henderson Global        Securities 6613         £1,620      $2,531       5/13/2010
22              Investors
            4. Henderson Global         Securities 2526         £1,223      $1,911       5/13/2010
23              Investors
24          5. Baille Gifford           Securities   3389       £14,868     $23,232      4/12/2010
            6. Halifax                  Bank         2144       £31,901     $49,845      5/22/2010
25          7. Halifax                  Bank         6282       £45,006     $70,322      4/16/2010
26          8. HSBC                     Bank         3099       £150,015    $234,398     5/25/2010
            9. HSBC                     Bank         5957       £49,000     $76,562      6/1/2010
27          10. HSBC                    Bank         5841       £49,000     $76,562      6/1/2010
28          11. HSBC                    Bank         5930       £49,000     $76,562      6/1/2010
                                                       1
 Case 2:18-cv-00803-MWF-JEM Document 31 Filed 02/11/19 Page 4 of 12 Page ID #:100




1     12. HSBC                     Bank       1743           £147,000 $229,688       6/1/2010
      13. Northern Rock            Bank       4249           £50,214 $78,460         8/1/2010
2
      14. Santander                Bank       1566           £35,244 $55,068         6/1/2010
3                                                               Total $1,020,414
4    (Declaration of John D. Ellis (Ellis Decl.), Ex. 3, pp. 2-3, Request for Admission (RFA)

5    No. 3).

6          The U.K. accounts had collective balances in excess of $10,000. (Id.). As a

7    United States citizen, Boyd was required to file a Treasury Department Form 90-22.1,

8    Report of Foreign Bank and Financial Accounts (FBAR), reporting her foreign financial

9    accounts. The FBAR was due no later than June 30, 2011. (Id., p. 5, RFA No. 15).

10   Boyd, however, did not file a timely FBAR for the 2010 calendar year. (Id.)

11         Boyd received interest and dividends from the U.K. accounts in 2010. (Id., p. 3,

12   RFA No. 4). However, she did not report the interest and dividends on her 2010 federal

13   income tax return. (Id., p. 5, RFA No. 12). Nor did she otherwise disclose the existence

14   of her U.K. accounts on that return. (Declaration of Krista Groen (Groen Decl.), Exs.

15   26-27, Bates Nos. 168-173).

16         In 2012, Boyd submitted an application to participate in the IRS’s Offshore

17   Voluntary Disclosure Program (OVDP), an IRS initiative intended to provide a

18   predictable and uniform penalty structure for taxpayers who wished to voluntarily report

19   previously undisclosed offshore financial accounts. (Ellis Decl. Ex. 3, p. 6, RFA No.

20   17). Boyd was accepted into the OVDP and submitted, in October of 2012, a delinquent

21   FBAR for 2010, as well as other years that are not at issue. (Id., p. 6, RFA No. 18;

22   Groen Decl. Ex. 63). Around the same time, Boyd amended her 2010 federal income tax

23   return to reflect the interest and dividends she received from the U.K. accounts. (Groen

24   Decl. Exs. 27-28, Bates Nos. 170-173).

25         In March of 2014, Boyd requested to opt out of the OVDP. (Ellis Decl. Ex. 3, pp.

26   6-7, RFA No. 19). The IRS agreed. (Id., p. 7, RFA No. 20). Opting out of the OVDP

27   meant that the IRS would examine her income tax returns for the years for which no

28
                                                 2
 Case 2:18-cv-00803-MWF-JEM Document 31 Filed 02/11/19 Page 5 of 12 Page ID #:101




1    FBAR was submitted. (Id., p. 7, RFA No. 21). In addition, the IRS would determine
2    whether to assert FBAR penalties against Boyd pursuant to 31 U.S.C. § 5321(a)(5). (Id.)
3          The IRS eventually concluded that Boyd had committed at least thirteen FBAR
4    violations but that she had not violated her reporting requirements willfully. It
5    accordingly assessed, on June 9, 2016, the following penalties against her:1
6                Financial         Acct Type     Last 4         High       Amount
                 Institution                     Digits of      Balance in of Penalty
7
                                                 Account        2010
8                                                No.
9          1.    NS&I Bonds        Bonds         7712           $34,251       $3,425
           2.    Invesco           Securities    1187           $11,022       $1,102
10               Perpetual
11         3.    Henderson         Securities    6613           $2,531        $253
                 Global
12               Investors
13         4.    Henderson         Securities    2526           $1,911        $191
                 Global
14               Investors
15         5.    Baille Gifford    Securities    3389           $23,232       $2,323
           6.    Halifax           Bank          2144           $49,845       $4,985
16
           7.    Halifax           Bank          6282           $70,322       $5,000
17         8.    HSBC              Bank          3099           $234,398      $5,000
18         9.    HSBC              Bank          5957           $76,562       $5,000
           10.   HSBC              Bank          5841           $76,562       $5,000
19         11.   HSBC              Bank          5930           $76,562       $5,000
20         12.   Northern Rock     Bank          4249           $78,460       $5,000
           13.   Santander         Bank          1566           $55,068       $5,000
21                                                              Total         $47,279
22   (Id., pp. 8-9, RFAs No. 25, 26, and 28).
23         Consistent with IRS guidelines, the amount of each FBAR penalty was computed
24   based on the highest balance contained in the relevant account during 2010. (Groen
25   Decl. Ex. 74, Bates Nos. 0376 and 0384). For accounts containing $50,000 or more, the
26
27         1
            No penalty was asserted with respect to Boyd’s HSBC account ending in -3099,
28   which was used to fund Boyd’s HSBC accounts ending in -5957, -5841, and -5930.
     (Groen Decl. Ex. 55, Bates No. 257; Ex. 74, Bates Nos. 135-142).
                                                3
 Case 2:18-cv-00803-MWF-JEM Document 31 Filed 02/11/19 Page 6 of 12 Page ID #:102




1    IRS asserted a $5,000 penalty. (Id.) For accounts containing less than $50,000, the IRS
2    asserted a penalty equal to 10% of the highest balance in the account. (Id.) On June 10,
3    2016, the IRS sent Boyd a letter demanding payment of the FBAR penalties. (Groen
4    Decl. Ex. 2).
5    III.   STANDARD OF REVIEW
6           Summary judgment is appropriate if the moving party can demonstrate that there
7    is no genuine dispute of any material fact and that it is entitled to judgment as a matter of
8    law. Fed. R. Civ. P. 56; Celotex v. Catrett, 477 U.S. 317, 325 (1986); Anderson v.
9    Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When reviewing FBAR penalties, courts
10   have applied a two-step inquiry. An accountholder’s liability for the penalties is
11   reviewed de novo. See United States v. Williams, 2010 WL 4373311 at *1 (No. 09-437,
12   E.D. Va. Sept. 1, 2010), rev’d on other grounds 489 Fed. App’x 655, 659 (4th Cir.
13   2012); Moore v. United States, 2015 WL 1510007 at *4 (W.D. Wash. April 1, 2015).
14   The amounts of the penalties, however, are reviewed for abuse of discretion. Id. In
15   reviewing whether the IRS abused its discretion, the Court should presume that the IRS
16   acted correctly but nevertheless conduct a “thorough, probing, in-depth review” of the
17   administrative record. Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402,
18   415-417 (1971). But the Court should not substitute its judgment for the IRS’s. E.g., id.
19   IV.    ISSUES
20          A.       Whether Boyd is liable for thirteen non-willful FBAR penalties.
21          B.       Whether the IRS abused its discretion in computing the amounts of the
22                   FBAR penalties.
23          C.       Whether Boyd is liable for late-payment penalties and interest.
24   V.     LAW AND ANALYSIS
25          A.       Defendant violated the Bank Secrecy Act at least thirteen times
26          The Currency and Foreign Transactions Reporting Act, also called the Bank
27   Secrecy Act (BSA), 31 U.S.C. § 5311-25, was enacted in 1970. Pub. L. 91-508, 84 Stat.
28   1114. The BSA imposed various reporting requirements intended to have “a high degree
                                                    4
 Case 2:18-cv-00803-MWF-JEM Document 31 Filed 02/11/19 Page 7 of 12 Page ID #:103




1    of usefulness in criminal, tax, or regulatory investigations or proceedings.” 31 U.S.C. §
2    5311; see also California Bankers Ass’n v. Shultz, 416 U.S. 21, 26 (1974). The BSA, as
3    relevant here, requires U.S. citizens to report to the Secretary of the Treasury any
4    relationships they have with foreign financial accounts exceeding $10,000. 31 U.S.C. §
5    5314; 31 C.F.R. §§ 1010.306 and 1010.350. Covered relationships include “having a
6    financial interest in[] or signature authority over” a foreign financial account, including a
7    bank or securities account. 31 C.F.R. § 1010.350. In addition to disclosing the
8    relationships, accountholders must provide all of the information specified on the FBAR
9    reporting form (Treasury Department Form 90-22.1). 31 C.F.R. § 1010.350(a). An
10   FBAR is an information report--no tax is due with its filing--that must be submitted no
11   later than June 30 of the year following the year during which the account was held. 31
12   C.F.R. § 1010.306(d); United States v. Williams, 489 Fed. Appx. 665 (4th Cir. 2012).
13           The IRS is authorized to assess civil penalties against individuals who violate the
14   FBAR reporting requirements. See 31 U.S.C. §§ 5314 and 5321. These penalties come
15   in two varieties: non-willful and willful. A penalty for a non-willful FBAR violation
16   cannot exceed $10,000. 31 U.S.C. § 5321(a)(5)(B)(i). A penalty for a willful FBAR
17   violation can be the greater of $100,000 or 50% of the balance in the account at the time
18   of the violation. 31 U.S.C. § 5321(a)(5)(C)-(D). The IRS has six years from the
19   FBAR’s due date to assess (i.e., record) penalties. 31 U.S.C. § 5321(b)(1).
20           In this case, the IRS determined that Boyd committed thirteen non-willful
21   violations of the FBAR reporting requirements. With respect to such violations, 31
22   U.S.C. § 5321(a)(5)(B)(ii) provides that no FBAR penalty can be imposed if (1) the
23   violation to which it relates is attributable to reasonable cause and (2) the amount of the
24   transaction or the balance in the account at the time of the transaction was properly
25   reported. Boyd does not contend that her failure to timely report the U.K. accounts was
26   attributable to reasonable cause. (Ellis Decl., Ex. 4, p. 2, Interrog. No. 1). The only
27   issue, then, is whether the FBAR penalties at issue were otherwise permissible. They
28   were.
                                                   5
 Case 2:18-cv-00803-MWF-JEM Document 31 Filed 02/11/19 Page 8 of 12 Page ID #:104




1          In 2010 Boyd held at least thirteen U.K. financial accounts that contained
2    aggregate balances in excess of $10,000. She was required to report the accounts no
3    later than June 30, 2011. Boyd, however, did not file an FBAR on or before that date.
4    In failing to timely report the accounts to the IRS, Boyd committed at least thirteen
5    violations of the FBAR reporting requirements. As such, the IRS was authorized to
6    assess at least thirteen FBAR penalties against her. It did so on June 9, 2016. Because
7    the six-year assessment statute for 2010 expired on June 30, 2017, each assessment was
8    timely. 31 U.S.C. § 5321(b)(1).
9          B.     The IRS did not abuse its discretion in computing the amount of the
10                FBAR penalties
11         The IRS has broad discretion to determine the amount of a non-willful FBAR
12   penalty. This is reflected in 31 U.S.C. § 5321(a)(5)(A), which provides only that such a
13   penalty “shall not exceed $10,000.” Downward departures from this maximum are
14   within the IRS’s discretion. See United States v. Williams, 2014 WL 3746497 at *2
15   (No. 09-437, E.D. Va. Jun. 26, 2014). The IRS has developed internal guidelines, found
16   in the Internal Revenue Manual (IRM), to assist its employees in exercising their
17   discretion.2 See IRM pt. 4.26.16.4.4 (Rev. July 1, 2008). These guidelines “do[] not
18   have the force of law and do[] not confer rights on taxpayers.” See Fargo v.
19   Commissioner, 447 F.3d 706, 713 (9th Cir. 2006). But they are instructive as to how the
20   IRS exercised its discretion in this case.
21         With respect to FBAR penalties, the IRM contained mitigation guidelines
22   intended to ensure that examiners “appli[ed] [FBAR] penalties in a uniform manner.”
23   IRM pt. 4.26.16.4.7(2) (Rev. July 1, 2008). The mitigation guidelines were only
24
25
26
           2
27           The IRM frequently changes. All references in this filing refer to the version of
     the IRM in effect during the IRS’s examination of Boyd. Copies of the cited IRM
28   provisions are attached to the Ellis Declaration as Exhibits 5-8.

                                                  6
 Case 2:18-cv-00803-MWF-JEM Document 31 Filed 02/11/19 Page 9 of 12 Page ID #:105




1    available to accountholders who met four threshold conditions.3 If those conditions were
2    met, the IRM set forth three levels of mitigation for non-willful violations of the FBAR
3    reporting requirement. See IRM pt. 4.26.16.4.6.2 (Rev. July 1, 2008); IRM Ex. 4.26.16-
4    2 (Rev. July 1, 2008). Each mitigation level was based on the maximum balance in the
5    account to which the penalty related. Id. A taxpayer could qualify for Level II non-
6    willful mitigation with respect to an FBAR violation if “the maximum balance of the
7    account to which the violation[] relate[d] at any time during the calendar year did not
8    exceed $250,000.”4 IRM Ex. 4.26.16-2 (Rev. July 1, 2008). With respect to such
9    violations, the IRM provided that the applicable penalty would be the lesser of $5,000 or
10   10% of the maximum balance in the account during the year. Id.
11         The IRS determined that Boyd was eligible to mitigate the FBAR penalties at
12   issue in this case. Specifically, it determined that she had satisfied the four threshold
13   conditions set forth in the IRM and that she was eligible for Level II non-willful
14   mitigation with respect to each of the U.K. accounts, since each account contained less
15   than $250,000. (Groen Decl. Ex. 59, Bate No. 0273). The IRS applied its mitigation
16   guidelines as set forth in the IRM: no FBAR penalty exceeded 10% of the maximum
17   balance in the relevant account or $5,000. Because the penalties at issue were consistent
18
19
20
           3
21           The threshold conditions were that (1) the accountholder had no history of
     criminal tax or BSA convictions for the preceding 10 years, as well as no history of past
22   FBAR penalty assessments; (2) no money passing through any of the foreign accounts
     was from an illegal source or used to further a criminal purpose; (3) the accountholder
23   cooperated during the examination (i.e., IRS did not have to resort to a summons to
     obtain non-privileged information; the accountholder responded to reasonable requests
24   for documents, meetings, and interviews; and the accountholder back-filed correct
     reports); and (4) the IRS did not sustain a civil fraud penalty against the accountholder
25   for an underpayment for the year in question due to the failure to report income related
     to any amount in a foreign account. IRM 4.26.16.4.6 (Rev. July 1, 2008)
26         4
             Level II non-willful mitigation also required that Level I non-willful mitigation
27   did not apply. IRM Ex. 4.26.16-2 (Rev. July 1, 2008). Level I non-willful mitigation
     was unavailable to Boyd because at least one of her foreign accounts contained more
28   than $50,000.

                                                   7
 Case 2:18-cv-00803-MWF-JEM Document 31 Filed 02/11/19 Page 10 of 12 Page ID #:106




1    with IRS guidelines and below the maximum amount authorized by Congress, the IRS
2    did not abuse its discretion in determining the amount of the FBAR penalties.5
3          C.       Defendant is liable for late-payment penalties and interest
4          In addition to the FBAR penalties, Boyd is liable as a matter of law for a late-
5    payment penalties and interest. The former accrues when a debt is not timely paid. 31
6    U.S.C. § 3717(e)(2). The latter accrues upon notice and demand for payment. 31 U.S.C.
7    § 3717(a) and (b).
8    VI.    DEFENDANT’S CONTENTIONS
9          The parties have discussed this motion and the cross-motion that. Based on these
10   discussions, they disagree as to what constitutes a violation of the FBAR reporting
11   requirements. Boyd contends that there is only one violation contemplated by 31 U.S.C.
12   § 5321(a)(5): the failure to file an FBAR. The implication of this contention is that the
13   IRS can assess only one non-willful FBAR penalty, not to exceed $10,000, per calendar
14   year. Defendant’s position, however, is not supported anywhere in the BSA or the
15   regulations promulgated thereunder.
16         The IRS is authorized to assess an FBAR penalty “on any person who violates, or
17   causes any violation of, any provision of [31 U.S.C.] section 5314.” 31 U.S.C. §
18   5321(a)(5)(A). What constitutes a violation of section 5314 is found in 31 C.F.R. §
19   1010.350(a):
20                  Each United States person having a financial interest in, or signature or
21                  other authority over, a bank, securities, or other financial account in a
22                  foreign country shall report such relationship to the Commissioner of
23                  Internal Revenue for each year in which such relationship exists and shall
24
25         5
             The IRM also provided that “[g]iven the magnitude of the maximum penalties
26   permitted for each violation, the assertion of separate penalties for multiple violations
     with respect to a single FBAR form should be considered only the most egregious
27   cases.” IRM pt. 4.26.16.4.7(4) (Rev. July 1, 2008). The IRS reasonably determined that
     Boyd’s case was egregious. Boyd’s foreign accounts held aggregate balances in excess
28   of $1,000,000. The proposed FBAR penalties are comparatively modest, representing
     less than 5% of that amount.
                                                   8
 Case 2:18-cv-00803-MWF-JEM Document 31 Filed 02/11/19 Page 11 of 12 Page ID #:107




1                 provide such information as shall be specified in a reporting form
2                 prescribed under 31 U.S.C. § 5314 to be filed by such persons. The form
3                 prescribed under section 5314 is the Report of Foreign Bank and Financial
4                 Accounts (TD-F 90-22.1), or any successor form.
5          The import of the regulation is clear: covered persons must (a) report certain
6    relationships (i.e., accounts) they have in foreign countries and (b) with respect to such
7    relationships, provide the information specified on the FBAR form. Any person that
8    fails to report a foreign financial account or provide information relating such an account
9    violates 31 U.S.C. § 5314 and can be subjected to a civil penalty “not to exceed
10   $10,000.” 31 U.S.C. § 5321(a)(5)(A). That FBAR violations relate to accounts, rather
11   than the form on which they should be reported, is further confirmed by the reasonable
12   cause exception found 31 U.S.C. § 5321(a)(B)(ii). That exception, only available with
13   respect to non-willful FBAR violations, provides that “[n]o penalty shall be imposed . . .
14   with respect to any violation if (I) such violation was due to reasonable cause, and (II) . .
15   . the balance in the account . . . was properly reported.” 31 U.S.C. § 5321(a)(5)(B)(ii)
16   (emphasis supplied).
17         Boyd’s misunderstanding may be attributable to Congress’ decision to impose
18   only a statutory maximum for non-willful FBAR penalties, in contrast to willful FBAR
19   penalties, which are sometimes computed as a percentage of the balance contained in the
20   relevant account. Compare 31 U.S.C. § 5321(a)(5)(C) and (D) with 31 U.S.C. §
21   5321(a)(5)(A) and (B). Section 5321’s legislative history, however, does not suggest
22   that Congress intended to distinguish the types of violations to which non-willful and
23   willful penalties could apply. See H.R. Conf. Rep. 108-755 at *1667-1668. Before
24   2004, civil penalties were authorized only with respect to willful violations of the FBAR
25   reporting requirement. Congress, after receiving estimates that “hundreds of thousands
26   of taxpayers with offshore bank accounts [were] attempting to conceal income from the
27   IRS” added a non-willful variant of the FBAR penalty. Rep. 108-192 at *108. But
28   nothing in the legislative history suggests that the new penalty would be applied on a
                                                   9
 Case 2:18-cv-00803-MWF-JEM Document 31 Filed 02/11/19 Page 12 of 12 Page ID #:108




1    per-form, rather than a per-account, basis. Rather, the new penalty was intended to
2    “improve[e] compliance with [the FBAR] reporting requirements.” See American Jobs
3    Creation Act of 2004, Pub. L. No. 108-357, 118 Stat. 1418 (2004).
4          In short, while it is true that tax-compliant accountholders will report covered
5    relationships on a properly completed FBAR form, there is nothing to suggest that the
6    failure to file an FBAR form, by itself, is the only way in which an accountholder may
7    violate the reporting requirements. The better interpretation of the BSA and its
8    implementing regulations is that each non-willful FBAR violation relates to a foreign
9    financial account and that the IRS may penalize each such violation with a penalty not to
10   exceed $10,000. Boyd’s contentions lack merit.6
11   VII. CONCLUSION
12         For the foregoing reasons, the Court should grant the United States’ motion for
13   summary judgment.
14    Dated: February 11, 2019                 Respectfully submitted,
15                                             NICOLA T. HANNA
                                               United States Attorney
16                                             THOMAS D. COKER
                                               Assistant United States Attorney
17                                             Chief, Tax Division
18
                                                  /s/ John D. Ellis
19                                             JOHN D. ELLIS
                                               Assistant United States Attorney
20
                                               Attorneys for Plaintiff
21                                             UNITED STATES OF AMERICA
22
23
           6
24           Boyd also believes that the FBAR penalties are inappropriate because the IRS
     did not follow the guidelines found in the IRM. As previously described, the IRS
25
     followed the IRM, which grants IRS examiners considerable discretion to assess (or
26   decline to assess) FBAR penalties and to determine the amounts of the penalties. In any
     event, the IRM “does not have the force of law and does not confer rights on taxpayers.”
27
     See Fargo, 447 F.3d at 713.
28
                                                 10
